IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 88 EM 2020
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
MARCUS JONES,                                 :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 23rd day of February, 2021, the “Petition to Reinstate Rights for

Reconsideration of Allowance of Appeal and to Proceed Pro se” is DENIED.